Citation Nr: 0948239	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to 
December 1961.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the Veteran's claims to reopen 
previously denied claims for service connection for right and 
left knee conditions.  

In an unappealed December 1973 rating decision, the RO denied 
the Veteran's claims for entitlement to service connection 
for bilateral knee conditions. 

The Veteran's November 2004 claim to reopen his right knee 
service connection claim was denied in a June 2005 rating 
decision.  The Veteran's July 2005 claim to reopen his left 
knee service connection claim was denied in an October 2005 
rating decision.  The Veteran disagreed and perfected an 
appeal as to both knees.


FINDINGS OF FACT

1.  In an unappealed December 1973 rating decision, the RO 
denied the Veteran's claim for service connection for 
bilateral knee conditions.

2.  Evidence submitted since the December 1973 rating 
decision denying entitlement to service connection for a 
right knee condition is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.

3.  Evidence received since the December 1973 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left knee 
condition.


CONCLUSIONS OF LAW

1.  Since the December 1973 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a right knee condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Since the December 1973 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a left knee condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was injured when a Jeep backed 
over his legs while on maneuvers in Germany in 1960.  He 
further contends that he has had bilateral knee pain since 
the incident, and he seeks to reopen a previously denied 
claim for entitlement to service connection for bilateral 
knee conditions.

In such circumstances, the Board must first determine whether 
new and material evidence has been submitted before reopening 
the claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

This Veteran received notice in letters dated January and 
July 2005 informing him that he had been previously denied 
service connection for knee conditions in a January 3, 1974, 
notification letter, and that the December 1973 rating 
decision was final.  Specifically, the January and July 2005 
notices informed the Veteran that his claim was denied in 
1973 because there was no evidence that "there were no 
residuals of your [left and right] knee injury sown on the VA 
examination of December 3, 1973," and that he needed to 
present evidence relating to that fact.  The Veteran was 
further informed in the letters that in order to reopen his 
claim, he needed to present new and material evidence, and he 
was informed what constituted new and material evidence.  The 
Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.  


The Veteran was further informed in the July 2005 letter that 
to substantiate a claim for service connection the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  In addition, both letters 
notified the Veteran that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records. 

The Board observes that although the March 2006 Statement of 
the Case (SOC) states that the Veteran was provided notice of 
how VA determines a disability rating or an effective date as 
is required by the Court of Appeals for Veterans Claims 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the record does not show that he was provided such 
notice.  However, the Board observes that the Veteran is not 
prejudiced by the lack of such notice as his claim for 
service connection was denied and the issues of a disability 
rating and an effective date did not arise.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as private medical records provided by the 
Veteran are in the claims file and were reviewed by both the 
RO and the Board in connection with his claim.  The Board 
observes that the record shows that the Veteran has had no VA 
medical examination since the December 1973 examination.  
However, the Board observes that VA's duty to assist the 
Veteran in developing evidence for a new and material claim 
is limited; the Court has held that VA's duty to assist by 
providing a medical examination or opinion does not apply to 
new and material evidence claims.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. 
Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-
64 (2007). 

Finally, VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Board notes that the Veteran declined a hearing 
before a Veterans Law Judge in the March 2006 VA Form 9 
substantive appeal.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a right knee condition.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee condition.

Because the claims present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Preliminarily, the Board observes that the Veteran did not 
timely appeal the December 1973 rating decision.  The record 
includes a January 1975 handwritten note from the Veteran to 
the RO asking for a "more complete and detailed" 
explanation of the decision.  However, the note can not be 
construed as asking for an appeal of the rating decision and 
it was received by the RO after the one-year period from the 
date of the January 3, 1974, notice.  For those reasons, the 
Board finds that the December 1973 rating decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  Accordingly, the Board will determine whether the 
Veteran has submitted new and material evidence sufficient to 
reopen the previously denied claim by examining what evidence 
was of record at the time of the rating decision and what 
evidence has been submitted since the rating decision.

"Old" evidence

The evidence of record at the time of the December 1973 
rating decision included the Veteran's service treatment 
records, December 1973 x-ray results and a December 1973 VA 
examining physician's report.  The record also included 
statements of the Veteran to the extent that he described an 
injury to his right knee in "June or July [1961]," and told 
the examining physician that he "injured his right knee in 
1960 while in Germany when he was run over by a jeep which 
was being transported in a helicopter."  The December 1973 
examiner determined that there was full range of motion, 
complaints of mild pain when pressure was placed on the 
medial aspect of the right knee joint, and complaints of 
instability and occasional slight swelling.  X-ray evidence 
showed "normal right knee."  The diagnosis was "history of 
injury to right knee."  

There is nothing in the record which indicates that the 
Veteran sought service connection for the left knee.  
However, service treatment records available at the time of 
the December 1973 rating decision disclosed a September 18, 
1960, treatment note for a "contusion, left knee and leg; 
Jeep came to halt on [Veteran's] left knee."  An August 1961 
examination report states in the medical history portion of 
the report that the Veteran "severely bruised leg and knee 
(R) September 1960; Jeep backed over leg unknown area 
Germany."  A physical examination revealed that the Veteran 
"still has rare, mild aching R knee in cold damp weather." 

September 1961 treatment records show that the Veteran 
"turned right knee while walking," and had objective 
"tenderness mid-knee, otherwise negative."  A September 25, 
1961, report states the right knee had shown "some 
improvement; has point tenderness medical ligament area; pain 
on abduction/adduction."  A referral was made to an 
orthopedic clinic.  An October 1961 orthopedic consult note 
shows a "history of injury 1 year ago" and "twisting 
injury 1 month ago."  Physical therapy was recommended.  

Finally, The Veteran's December 1961 separation physical 
examination report states that the Veteran had "meniscus 
difficulty R knee occ [occasional] symptomatic; has received 
phys [physical] therapy."

December 1973 rating decision

The December 1973 rating decision determined that the Veteran 
was not entitled to service connection for right or left knee 
conditions because residuals were not found at the December 
1973 VA medical examination.

In terms of Hickson elements, the RO determined that element 
(1), evidence of a current disability, was not satisfied.

Newly submitted evidence

Newly submitted evidence includes the Veteran's statements in 
which he contends that he has suffered from knee pain since 
his discharge from service.  The Veteran has also submitted 
the statements of his wife and two children who report that 
they witnessed an almost continual exhibition of difficulty 
with the Veteran's knee pain, although none of the statements 
differentiate between right or left knees.  

The Veteran also submitted a December 2004 medical report of 
Dr. K.S. who diagnosed "right-sided knee pain," and 
determined in an examination that x-ray evidence demonstrated 
"a fair amount of degenerative arthritis."  A December 2004 
MRI report regarding the Veteran's right knee concluded that 
there were "minimal degenerative change of the medical 
compartment;" a very small "area of irregularity" of the 
medial meniscus of indeterminate significance; minimal apical 
fraying of the lateral meniscus; and, "shallow, 
predominantly superficial Grade II chondromalacia of the 
central aspect of the median ridge of the patella."  

Discussion

As noted above, in order to prevail, the Veteran must submit 
"new and material evidence" which can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  

The Board finds that new and material evidence has been 
submitted regarding the right knee, but that new and material 
evidence has not been submitted regarding the left knee.  
Indeed, the only evidence submitted regarding the left knee 
is in the Veteran's statement of July 2005 that his service 
treatment records showed "treatment for a left knee injury" 
as well as a right knee injury.  However, the statement is 
not sufficient to reopen the Veteran's claim for entitlement 
to service connection for a left knee injury.  Such 
statements are not new evidence: the Veteran's service 
treatment records containing evidence of a left knee injury 
during service were of record at the time of the December 
1973 rating decision and were considered by the RO for that 
decision.  The Veteran's statements to that effect are 
redundant.  

With regard to the left knee, the Board finds that the 
Veteran's statements that he now has a left knee condition 
and has had a left knee condition since service are not 
credible.  The Board observes that the Veteran has only 
presented evidence of a right knee condition; he apparently 
did not seek treatment or assessment of, or complain of, a 
left knee condition in December 2004.  Nor is there any 
medical evidence in the record which indicates he has ever 
had left knee pain since the September 1960 injury reported 
in the September 18, 1960, treatment report in his service 
treatment records.  All other service treatment records 
regard the Veteran's right knee and are silent regarding any 
left knee residual pain or other disability.  In addition, 
the Veteran did not claim a left knee injury or residuals of 
such an injury in 1973, but rather specifically claimed a 
right knee injury.  Nor did he report a left knee residual to 
the December 1973 examining physician.  Similarly, in the 
most recent claims, the Veteran did not raise the issue of a 
left knee injury until his right knee claim had been denied.  
For those reasons, the Board finds that the medical evidence 
of record are more probative than the Veteran's recent 
statements made in an attempt to obtain compensation 
benefits.  The Court has held that contemporaneous evidence 
has greater probative value than history as reported by the 
claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The 
Court has also held that the Board may consider whether a 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

Finally, although the statements of the Veteran's wife and 
children must be taken as true that they have observed the 
effects of the Veteran's knee pain since, essentially, the 
Veteran was released from active duty, the Board observes 
that they alone are not sufficient to reopen a claim for 
service connection.  Although they are competent to report 
what they observed, none of the statements refer with any 
specificity to left knee residuals, but rather simply state 
that the Veteran exhibited knee pain symptoms.  In addition, 
none of the statements rise to the status of a medical 
diagnosis.  As noted above, the basis for the previous denial 
was no evidence of Hickson element (1), evidence of a current 
disability; Hickson element (1) must be supported by evidence 
of a current disability shown by competent medical evidence 
to exist. See Chelte supra.  There is nothing in the record 
to establish that the Veteran's wife or children have medical 
training or experience and are competent to provide a medical 
diagnosis.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court specifically stated that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  

For those reasons, the Board finds that there has not been 
new and material evidence submitted in support of the 
Veteran's claim for entitlement to service connection 
regarding a left knee condition.  For the reasons stated 
above, the Veteran's claim may not be reopened.  The benefits 
sought on appeal regarding the Veteran's left knee remain 
denied.

In sum, the Board finds that the Veteran has submitted new 
and material evidence of a current right knee disorder.  The 
December 2004 MRI and physician's report indicate mild or 
slight degenerative changes in the right knee.  The 
statements of the Veteran's wife and children, taken as true, 
establish that the Veteran has been suffering a knee 
condition since service.  

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.







	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right knee condition 
is reopened; to this extent only, the appeal is allowed.

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for a 
left knee condition is not reopened.  The benefit sought on 
appeal remains denied.


REMAND

Reasons for remand

As noted above, once a claim to reopen has been granted, the 
statutory provisions regarding VA's duty to assist come into 
play, specifically including the duty to provide a medical 
examination should one be necessary to render a decision on 
the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, the December 2004 medical evidence establishes 
a current disability; the Veteran's service treatment records 
establish a right knee injury during service; the statements 
of the Veteran's wife and children indicate that the right 
knee condition has existed since discharge from active duty; 
and, there is no medical opinion regarding the etiology of 
the Veteran's right knee condition.  Thus, the elements of 
McLendon are sufficiently met by the evidence of record.  
Accordingly, VBA should provide the Veteran with a medical 
examination to determine the nature and extent of his current 
right knee disorder and to provide a medical opinion 
regarding the etiology of the Veteran's current right knee 
condition, specifically whether it was incurred in or 
aggravated by the Veteran's active duty service.

The Board observes that the Court has also held that a 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  
This is also true when a medical examiner can not provide a 
requested opinion without resorting to mere speculation; 
under 38 C.F.R. § 4.2 (2009), the examiner must provide a 
rationale why an opinion can not be given without 
speculation.

Moreover, as noted in the discussion above regarding notice, 
it does not appear that the Veteran has in-fact received 
notice regarding how VA determines a disability rating or an 
effective date.  VBA should provide the Veteran with such 
notice.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
written notice of how VA determines a 
disability rating and an effective date.  
In addition, VBA should provide the 
Veteran with a written request that he 
provide any medical records pertaining to 
his right knee which are not already of 
record, or identify such records and 
provide written consent for VA to obtain 
them.  Any such records provided or 
obtained should be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, VBA 
must arrange for the Veteran to be 
examined by an orthopedist who must review 
the Veteran's VA claims folder prior to 
the physical examination of the Veteran.  
The examining physician should provide a 
detailed description of the Veteran's 
current right knee condition and provide a 
diagnosis of such condition.  The 
examining physician must also provide a 
medical opinion whether it is as likely as 
not that the Veteran's current right knee 
condition was incurred or aggravated 
during active duty service.  If the 
examining physician concludes that the 
requested opinion can not be provided 
without resort to speculation, the 
examiner must provide a rationale why such 
an opinion can not be provided with resort 
to speculation.  Any diagnostic tests 
deemed necessary by the examining 
physician should be accomplished.  The 
examining physician's written examination 
report shall be associated with the 
Veteran's VA claims folder.

3.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for entitlement to service 
connection for a right knee condition.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


